
	
		II
		111th CONGRESS
		1st Session
		S. 2883
		IN THE SENATE OF THE UNITED STATES
		
			December 15, 2009
			Mr. Johanns introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide for the distribution of remaining balances in flexible spending
		  arrangements upon termination from employment.
	
	
		1.Distribution of remaining balances in
			 flexible spending arrangements upon termination from employment
			(a)In generalSection 125 of the Internal Revenue Code of
			 1986 is amended by redesignating subsections (i) and (j) as subsections (j) and
			 (k), respectively, and by inserting after subsection (h) the following new
			 subsection:
				
					(i)Distribution of remaining balances in
				flexible spending arrangements upon termination from employment
						(1)In generalFor purposes of this title, a plan or other
				arrangement shall not fail to be treated as a health flexible spending
				arrangement or a dependent care flexible spending arrangement solely because
				under the plan or arrangement a participant is permitted access to any unused
				balance in the participant’s accounts under such plan or arrangement in the
				manner provided under paragraph (2).
						(2)Distribution upon termination
							(A)In generalA plan or arrangement shall permit a
				participant (or any designated heir of the participant) to receive a cash
				payment equal to the aggregate unused account balances in the plan or
				arrangement as of the date the individual is separated (including by death or
				disability) from employment with the employer maintaining the plan or
				arrangement.
							(B)Inclusion in incomeAny payment under subparagraph (A) shall be
				includible in gross income for the taxable year in which such payment is
				distributed to the employee.
							(3)Terms relating to flexible spending
				arrangementsFor purposes of this section—
							(A)Flexible spending
				arrangementsA flexible
				spending arrangement is a benefit program which provides employees with
				coverage under which specified incurred expenses may be reimbursed (subject to
				reimbursement maximums and other reasonable conditions).
							(B)Health and dependent care
				arrangementsThe terms
				health flexible spending arrangement and dependent care
				flexible spending arrangement means any flexible spending arrangement
				(or portion thereof) which provides payments for expenses incurred for medical
				care (as defined in section 213(d)) or dependent care (within the meaning of
				section 129),
				respectively.
							.
			(b)Conforming amendments
				(1)The heading for section 125 of the Internal
			 Revenue Code of 1986 is amended by inserting and flexible spending
			 arrangements after plans.
				(2)The item relating to section 125 in the
			 table of sections for part III of subchapter B of chapter 1 of such Code is
			 amended by inserting and flexible spending arrangements after
			 plans.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
			
